DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/08/20. The applicant’s amendment has overcome the 112 rejection and the 35 USC 103 rejections. Refer to the aforementioned amendment for substance of applicant's rebuttal arguments and/or remarks. However, the present claims are being finally rejected over new grounds of rejection as formulated hereinbelow and for the reasons of record: 
Election/Restrictions and Claim Disposition
Claims 7-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/19.
Claims 1-2, 4-6 and 11-15 remain active; of which claims 1-2, 4-6 and 11-12 are original and claims 13-15 were added. Claim 3 had been previously cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al 2004/0048154 in view of either: (a) Sasaki 2015/0132643; and/or (b) Murase et al 2016/0126553; and/or (c) Hook et al 2016/0251570; and/or (d) La Fleur et al 2017/0081434, and further in view of either: (i) Goebel et al 2004/0162378, and/or (ii) Tanaka et al 2015/0353746.
As to claims 1-2 and 5:
	Jung et al disclose that it is known in the art to make a binder composition for a lithium-sulfur battery (Abstract) comprising a binder including a polymer-based material, an organic compound/material containing cationic groups, and an additive such as polyethyleneimine (0023; polyacrylic acid, derivatives thereof, blends thereof and combinations thereof (0023; CLAIMS 1 & 8; Abstract). Examiner’s note: notice that at least polyacrylic acid contains carboxylic acid groups; and (emphasis added[Symbol font/0xAE]) that applicant’s invention is simply directed to a binder composition per se regardless of its intended use (i.e., for a non-aqueous secondary battery electrode). 
	(Emphasis added[Symbol font/0xAE]) With respect to the molecular weight of the organic compound: Jung et al show specific examples wherein the organic compound (i.e., polyethyleneimine) has an average molecular weight of 10,000 (see 0074 & Table 2). Thus, Jung et al show the molecular weight of the organic compound with sufficient specificity. 

    PNG
    media_image1.png
    296
    493
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    317
    492
    media_image2.png
    Greyscale

As to claim 4:
Jung et al disclose the weight percent of the additive ranges from 5-50 parts by weight thereof based on 100 parts by weight of the binder, or preferably, from 10-40 parts by weight thereof based on 100 parts by weight of the binder (0030; CLAIMS 3-4); and the additive improves adhesion of the binder allowing thus an amount of the binder in an active mass to decrease from 20 to 7 wt. % (0030). Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of mass/weight percent, or parts by mass of the polymer/monomer unit and the organic/additive compound is 5 or 10 parts by weight, and 20 wt. % or 7 weight %. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met.
As to claim 6: 
Jung et al disclose the weight average molecular weight of the polymer material, i.e., polyethyleneimine ranges from 20000 to 150000, and preferably 30000 to 120000 (0024; CLAIMS 5-6). 
As to claims 11-12:
	Jung et al disclose the binder is selected from materials such as poly(methyl methacrylate), polyacrylonitrile, polyacrylic acid, derivatives thereof, blends thereof and combinations thereof (0023; CLAIMS 1 & 8; Abstract). Thus, those binder materials include the monomer unit associated with the specific polymeric material, e.g., polyacrylonitrile includes a nitrile and acrylonitrile units. 
As to claims 13-15:
Jung et at disclose the binder is selected from materials such as polyacrylic acid, poly(methyl methacrylate), polyacrylonitrile and derivatives thereof, blends thereof and combinations thereof (0023; CLAIMS 1 & 8; Abstract). Note that at least polyacrylic acid contains carboxylic acid groups. 

As to claims 1 and 13-15:
In this respect:
(a) Sasaki discloses that it is known in the art to make a binder composition for a non-aqueous secondary battery electrode comprising a polymer including a monomer unit including a carboxylic acid monomer unit/group wherein the content of the monomer unit relative to the polymer ranges from 20-60 % by weight, or 20-50 wt. % (0016; 0104-0105). Sasaki discloses a number of carboxylic acid monomer unit/groups (0104-0105). Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of mass/weight percent of the monomer unit is 20 wt. %. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met; and/or 
(b) Murase et al disclose that it is known in the art to make a binder composition for a non-aqueous secondary battery electrode comprising a polymer including a monomer unit such as carboxylic acid monomer unit/group or a sulfonate group wherein the content of the monomer unit relative to the polymer is preferably 20 by mass or less, more preferably 15 % by mass or less, and particularly preferably 15 % by mass or less (0044-0046). Murase et al discloses a number of carboxylic acid monomer unit/groups (0044-0046); and/or 
Hook et al disclose that it is known in the art to make a polymer binder composition comprising a polymer including a monomer unit such as carboxylic acid monomer unit/group wherein the content of the monomer unit relative to the polymer is from 0.1-20 weight percent (0062; 0061). Hook et al discloses a number of carboxylic acid monomer unit/groups such as methacrylic acid (0062; 0056-0060). Note that Hook et al disclose a polymer binder composition per se as instantly claimed regardless of its ultimately intended use; and/or 
(d) La Fleur et al disclose that it is known in the art to make a polymer binder composition (title; abstract) comprising a polymer including a monomer unit such as carboxylic acid monomer unit/group wherein the content of the monomer unit relative to the polymer is from 4-15 weight % (0006; 0009; 0005-0012; CLAIMS). Note that La Fleur et al disclose a polymer binder composition per se as instantly claimed regardless of its ultimately intended use.
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to make the polymer of Jung et al by having the claimed content of the monomer unit relative to the polymer as taught by one of Sasaki, Murase et al, Hook et al and/or La Fleur et al as the prior art teaches that binder compositions/materials comprising polymer materials including the specifically content of such monomer unit: (a) assist in forming lithium-secondary battery electrodes and thus lithium secondary batteries having good durability and lifetime (when their electrodes contain such specifically disclosed polymer/monomer units and respective content thereof), and in forming lithium ion batteries in which swelling of the cell can be suppressed and which has favorable performance in high and low temperature environments  (when their electrodes contain such specifically disclosed polymer/monomer units and respective content thereof) (Sasaki); and/or (b) have superior oxidation resistance, and improved flexibility and binding capacity (Murase et al); and/or (c) Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Additionally, none of the preceding prior art references expressly disclose the specific amine value of the binder organic compound.
As to claim 1:
In this respect:
Goebel et al disclose that it is known in the art to make a binder composition containing organic compounds such as polyurethane, polyesters resins, acrylic copolymers and polymer, copolymers and binders derived therefrom (0007; Abstract) wherein the amine value ranges from 20-80 mgKOH/g for the amino groups contained in the organic material forming the binder which groups can be converted into cationic groups by neutralization or quaternization (0027). Examiner’s note: that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the amine value is 20 mgKOH/g, or 80 mgKOH/g. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
Tanaka et al disclose that it is known in the art to make a binder composition containing an organic compound such as polyurethane resin used as the binder material component  having an amine value from 1.0-10 mgKOH/g (0048). In this case, the teachings of Tanaka et al readily envision the formation of an organic binder material/compound possessing the amine value as instantly claimed regardless of its ultimately intended use. 
Examiner’s note: as to the specific preamble reciting “for a non-aqueous secondary battery electrode”, it is pointed out that the preamble refers to intended use. That is, the claim is directed to a composition per se, and thus, the foregoing preamble phrase is only a statement of ultimate intended utility.  
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to make the binder organic compound of Jung et al, Sasaki, Murase et al, Hook et al and/or La Fleur et al, as instantly combined, by having the claimed amine value as taught by any one of Goebel et al or Tanaka et al as the prior art teaches that binder compositions/materials comprising organic compounds having the specifically claimed amine value prevents deterioration of the organic material adhesion and enhances stability upon addition of curing agents or other modifying substances (Tanaka et al); and/or assists in the Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. Moreover, Tanaka et al recognize the amine value as a variable which achieves a recognized result (i.e., affecting adhesion of organic material: polyurethane and stability of additives/curing agents), thus, the claimed range of the amine value results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the amine value is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). Further, generally speaking, differences in concentration (i.e., amount of material, content, weight percent) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amine value is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. "In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific amine value. See MPEP 2144.05 Obviousness of Ranges. 
Response to Arguments
Applicant’s arguments, filed 12/08/20, with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although believed unnecessary due to the new grounds of rejection, the examiner desires to briefly postulate the following with respect to the prior art addressing the new limitation of the specific amine value/range: as to the specific preamble reciting “for a non-aqueous secondary battery electrode”, it is pointed out that the preamble refers to intended use. That is, the claim is directed to a composition per se, and thus, the foregoing preamble phrase is only a statement of ultimate intended utility. Thus, any combination of references addressing the formation, formulation of a binder composition is sufficient to satisfy applicant’s broadly claimed invention (i.e., a composition). Also note that the teachings of Tanaka et al readily envision the formation of an organic binder material/compound possessing the amine value as instantly claimed regardless of its ultimately intended use. Applicant is kindly reminded that the claimed invention must result in a structural or material/compositional difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art component/element (i.e., composition) is substantially the same, or performs substantially the same functionality, or is capable of performing the intended use, then it meets the claim. Last but not least, it is imperative to note that applicant’s organic compound is materially undefined, as such, the organic/polymer materials disclosed by Goebel et al and/or Tanaka et al are sufficient to satisfy the requirement of being of an organic compound as instantly claimed. Notice that applicant’s independent claim 1 lacks specificity with respect to the organic compound, the cationic group, the polymer and the monomer and the functional 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727